United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-4001
                        ___________________________

                             United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                                Crispin Leon-Lopez,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                            Submitted: March 22, 2013
                               Filed: April 1, 2013
                                 [Unpublished]
                                 ____________

Before MURPHY, SMITH, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

      Crispin Leon-Lopez directly appeals after he pled guilty to an illegal-reentry
offense and the district court1 imposed a within-Guidelines-range sentence. His

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
counsel has moved to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967), arguing that the prison term imposed by the district court is
unreasonable.

       Upon careful review, we conclude that the district court did not abuse its
discretion in sentencing Leon-Lopez. See United States v. Feemster, 572 F.3d 455,
461 (8th Cir. 2009) (en banc) (review of sentences for abuse of discretion includes
(1) ensuring no significant procedural error occurred; and (2) considering substantive
reasonableness of sentence under totality of circumstances; where sentence falls
within Guidelines range, appeals court may, but is not required to, apply presumption
of reasonableness). Further, having independently reviewed the record under Penson
v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues.

       Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw, subject to counsel informing Leon-Lopez about
procedures for seeking rehearing or filing a petition for certiorari.
                      ______________________________




                                         -2-